Citation Nr: 0800341	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from July 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the VA 
Regional Office (RO) in St. Petersburg, Florida which granted 
service connection for PTSD and assigned a 50 percent rating 
for PTSD effective December 31, 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's PTSD is currently manifested by depressed 
mood, anhedonia, apathy about living, lack of motivation, 
irritability or outbursts of anger, difficulty concentrating, 
and hypervigilance.   He also experiences, sleeplessness, 
nightmares, anxiety, mildly impaired recent memory, social 
avoidance, recurrent and intrusive distressing recollections 
of the stressor event, and feelings of detachment or 
estrangement from others.   

3.  The pertinent medical evidence of record demonstrates 
that the veteran has occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking 
and mood, due to nearly continuous panic, anxiety, and 
depression throughout the appeal period.   

4.  Total social and industrial impairment due to PTSD has 
not been shown.  





CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not 
more, for PTSD have been met throughout the appeal period. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007), § 38 C.F.R. § 
3.321, 4.1, 4.3, 4.125, 4.129, 4.130, Diagnostic Code (DC) 
9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March of 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in April of 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded a 
VA medical examination in April of 2007.  Significantly, 
neither the veteran nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting an increased rating as sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007). Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." In this case, however, the rating issue on 
appeal involves the propriety of an original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board has assessed the level of disability 
from the date of initial application for service connection 
to the present, determining whether the level of impairment 
warrants different disability ratings at different times over 
the life of the claim - a practice known as "staged rating."

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. §§ 4.125, 4.126 (2007).

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood. 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995). An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment. See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).
Analysis

A VA psychiatric examination was conducted in December of 
2004.  At that time the veteran was demonstrating depression, 
anxiety, anger, social isolation, difficulty making 
decisions, poor sleep, tearfulness, nightmares regarding the 
stressor event, daily intrusive thoughts of the stressor 
event, poor concentration, and poor short term memory.  

The examiner gave a diagnosis of PTSD, chronic, military 
related, moderate to severe, and noted the veteran's current 
global assessment of function (GAF) score to be 38.  The 
examiner noted:  

The veteran's functioning has been 
moderately to severely impaired by his 
combined symptoms.  It is likely that he 
abused substances precisely to avoid his 
PTSD and depressive symptoms.  They have 
also affected his mood, his judgment, his 
marital and significant relationships, 
his relationship with his family of 
origin, his joy of life, his education 
which was sporadic, and his work history.  
He has had a great many jobs and tends to 
"walk away" from them after two years 
or less.  The veteran also is limited to 
work which is independent and isolative.  
After his medical problems in 1997, he 
did not work and it is likely that he 
would have difficulty working even if his 
health were good because of his combined 
depression and PTSD.   

Another VA psychiatric examination was conducted in March of 
2006.  By history, the examiner noted that the veteran was 
currently in outpatient treatment and had been assigned GAF 
scores of 65 in September of 2005, 50 in November of 2006, 
and 35 in March of 2006.  

At the time of the examination the veteran displayed sleep 
disturbance, nightmares, intrusive thoughts, anger, 
irritability, avoidance behavior, and significant 
hypervigilant behavior.  The examiner offered the opinion 
that "...the frequency, intensity, and duration of these 
symptoms indicates impairment in several areas including 
work,...and family relations.  This is suggestive of a global 
assessment of functioning score of 38, and the most recent 
treatment global assessment of functioning score assigned was 
35 in March 2006."  The examiner's diagnosis was chronic 
PTSD with a current GAF of 40, and notes that the highest GAF 
in the preceding year was 65. 
 
A VA psychiatric examination was conducted in April of 2007.  
At that time the examiner noted depressed mood, anhedonia, 
apathy about living, lack of motivation, irritability or 
outbursts of anger, difficulty concentrating, and 
hypervigilance.   Notation was also made of sleeplessness, 
nightmares, anxiety, mildly impaired recent memory, social 
avoidance, recurrent and intrusive distressing recollections 
of the stressor event, and feelings of detachment or 
estrangement from others.  The examiner noted that the 
veteran reported unemployment for the past ten to twenty 
years.  The examiner indicated that the veteran's current GAF 
score was 55, but offered the opinion that the veteran was 
not experiencing total occupational and social impairment due 
to PTSD signs and symptoms.  

In November of 2007 a hearing was held before the 
undersigned.  The veteran testified to no permanent address 
and to an essentially transient status.  He indicated that he 
had been hospitalized in a Tennessee VA facility for being 
suicidal.  The veteran stated that he had been in Idaho and 
had no memory until a VA hospital in Tennessee.  "I had at 
that time no recollection ever how I even got there."  

The veteran stated that he avoided people and was in an 
almost constant state of panic attacks.  Also, lack of 
ability to sleep, nightmares of the stressor event, and loss 
of reference to place and time.  "Oh, I have days I don't 
even know what days of the week it is half the time." 

Clearly, the veteran has occupational and social impairment 
with deficiencies in work, family relations, judgment, 
thinking and mood, due to nearly continuous panic, anxiety, 
and depression.   The veteran's medical records document a 
history of isolation and estrangement from family and an 
extended period of unemployment lasting ten to twenty years.  
Medical opinions offered indicate that the veteran's PTSD has 
affected his ability to function independently and 
effectively and the veteran has shown impaired impulse 
control in the form of irritability and anger.  

However, medical opinion testimony present in the records 
demonstrates that the veteran's occupational and social 
impairment is not total.  Likewise, the veteran's medical 
records do not indicate gross impairment to thought 
processes, delusions or hallucinations, or inability to 
perform activities of daily living required to support a 
finding of a rating of 100 percent.    

Based upon a review of the evidence of record, and 
considering staged ratings under Fenderson, the Board finds 
that the disability picture attributable to the veteran's 
PTSD symptomatology reasonably warrants an increased initial 
disability rating of 70 percent during the entire appeal 
period.  The Board notes that the sole basis for a 100 
percent rating is total occupational and social impairment 
and that is not shown in this case.  Sellers v. Principi,  
372 F.3d 1318 (Fed. Cir. 2004).  


ORDER

Entitlement to an initial disability rating of 70 percent is 
granted.   


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


